         Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION


 FLORENTINA SANCHEZ,                                  §
             Plaintiff,                               §
                                                      §           No. EP-20-CV-00158-RFC
 vs.                                                  §
                                                      §
 ANDREW M. SAUL, COMMISSIONER                         §
 OF THE SOCIAL SECURITY                               §
 ADMINISTRATION,                                      §
             Defendant.                               §

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Florentina Sanchez appeals from the decision of the Commissioner of the Social

Security Administration (“Commissioner”), denying her claim for supplemental security income

(“SSI”) under Title II of the Social Security Act. Both parties consented to trial on the merits

before a United States Magistrate Judge (ECF Nos. 2, 17), and the case was transferred to this

Court for trial and entry of judgment pursuant to 28 U.S.C. § 636(c) and Appendix C of the Local

Court Rules of this district.   For the reasons set forth below, this Court orders that the

Commissioner’s decision be AFFIRMED.

I.     PROCEDURAL HISTORY

       On January 25, 2018, Plaintiff filed an application for SSI alleging disability beginning on

October 1, 2017. (R:12, 181-86.) Plaintiff’s application was initially denied on March 29, 2018

(R:114-118) and again upon reconsideration on September 17, 2018. (R:122-125.) On March 5,

2019, a de novo hearing was held before an administrative law judge (“ALJ”) by video. (R:29-

56.) The ALJ issued an unfavorable determination on May 22, 2019. (R:9-28.) The Appeals

Council denied Plaintiff’s request for review on May 11, 2020. (R:1-6.)

II.    ISSUE



                                                1
         Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 2 of 7




       Plaintiff’s sole contention is that the ALJ’s decision was unsupported by substantial

evidence because the ALJ disregarded the medical evidence and medical opinion of Plaintiff’s

treating physician. (ECF No. 20:2.)

III.   DISCUSSION

       A. Standard of Review

       This Court’s review is limited to a determination of whether the Commissioner’s final

decision is supported by substantial evidence on the record as a whole and whether the

Commissioner applied the proper legal standards in evaluating the evidence. Martinez v. Chater,

64 F.3d 172, 173 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994).

Substantial evidence is more than a scintilla, but less than a preponderance, and is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion. Ripley v. Chater,

67 F.3d 552, 555 (5th Cir. 1995). A finding of no substantial evidence will be made only where

there is a “conspicuous absence of credible choices” or “no contrary medical evidence.” Abshire

v. Bowen, 848 F.2d 638, 640 (5th Cir. 1988) (citing Hames v. Heckler, 707 F.2d 162, 164 (5th Cir.

1983)). In reviewing the substantiality of the evidence, a court must consider the record as a whole

and “must take into account whatever in the record fairly detracts from its weight.” Singletary v.

Bowen, 798 F.2d 818, 823 (5th Cir. 1986) (quoting Parsons v. Heckler, 739 F.2d 1334, 1339 (8th

Cir. 1984)).

       If the Commissioner’s findings are supported by substantial evidence, they are conclusive

and must be affirmed. Martinez, 64 F.3d at 173. In applying the substantial evidence standard, a

court must carefully examine the entire record, but may not reweigh the evidence or try the issues

de novo. Haywood v. Sullivan, 888 F.2d 1463, 1466 (5th Cir. 1989). A court may not substitute

its own judgment, “even if the evidence preponderates against the [Commissioner’s] decision,”



                                                 2
          Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 3 of 7




because substantial evidence is less than a preponderance. Harrell v. Bowen, 862 F.2d 471, 475

(5th Cir. 1988). Conflicts in the evidence are for the Commissioner, and not the courts, to resolve.

Spellman v. Shalala, 1 F.3d 357, 360 (5th Cir. 1993).

       B. Evaluation Process

       Disability is the “inability to engage in substantial gainful activity by reason of any

medically determinable physical or mental impairment which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). The ALJ evaluates

disability claims according to a sequential five-step process: (1) whether the claimant is currently

engaged in substantial gainful activity; (2) whether the claimant has a medically determinable

impairment(s) that is severe; (3) whether the claimant’s impairment(s) meets or equals the severity

of an impairment listed in 20 C.F.R. Part 404, Subpart B, Appendix 1; (4) whether the

impairment(s) prevents the claimant from performing past relevant work; and (5) whether the

impairment(s) prevents the claimant from doing any other work. 20 C.F.R. § 404.1520(4).

       An individual applying for benefits bears the initial burden of proving that she is disabled

at the first four steps. Selders v. Sullivan, 914 F.2d 614, 618 (5th Cir. 1990). Once met, the burden

will then shift to the Commissioner to show that there is other substantial gainful employment

available that the claimant can perform. Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988). If

the Commissioner satisfies this burden, “the burden then shifts back to the claimant to prove that

[s]he is unable to perform the alternate work.” Selders, 914 F.2d at 618 (citing Fraga v. Bowen,

810 F.2d 1296, 1302 (5th Cir. 1987)).

       Here, at the first step, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since January 25, 2018, the alleged onset date. (R:14.) At the second step, the ALJ found

that Plaintiff had the following severe impairments: “obesity, rheumatoid arthritis, remote history



                                                 3
         Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 4 of 7




of right carpal tunnel syndrome and traumatic rupture of collateral ligament of the right wrist

status-post surgeries.” (Id.) At the third step, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of one of

the listed impairments. (R:17.)

       Before the fourth step, the ALJ found that Plaintiff has the RFC to do light work with the

following limitations: Plaintiff cannot engage in “frequent pushing and pulling with the dominant

right upper extremity; frequent handling with the dominant right upper extremity; and frequent

bilateral overhead reaching.” (R:18.)

       At the fourth step, the ALJ found that Plaintiff was able to perform past relevant work as a

hairdresser. (R:22.) The ALJ found that this work does not require the performance of work-

related activities precluded by Plaintiff’s RFC. (R:22-23.) The ALJ concluded that Plaintiff had

not been under a disability, as defined in the Social Security Act, from January 25, 2018, through

the date of the ALJ’s decision. (R:23.)

       C. Analysis

       Plaintiff’s sole contention is that the ALJ’s RFC determination was unsupported by

substantial evidence. (ECF No. 20:2.) In particular, Plaintiff claims that the ALJ erred in

disregarding medical evidence and the medical opinion of Plaintiff’s treating physician, Dr.

Kathleen Robertson. (Id.)

       Plaintiff was diagnosed with traumatic rupture of her right wrist with chronic pain in

October of 2016. (R:550.) She was referred to Dr. Robertson, an orthopedic hand specialist, who

saw Plaintiff in December of 2016. (R:548-49.) Dr. Robertson noted Plaintiff’s wrist surgeries in

2012, 2013, and 2015, and diagnosed Plaintiff with arthritis and traumatic rupture of the collateral

ligament, noting Plaintiff’s use of hydrocodone and tramadol for pain. (R:547, 542-4, 538.) Dr.



                                                 4
          Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 5 of 7




Robertson saw Plaintiff again in February and March of 2018. (R: 556, 537.) On June 22, 2018,

Dr. Robertson provided a medical source statement in which she opined that Plaintiff was unable

to work. (R:588-93.) At the hearing, Plaintiff testified about her rheumatoid arthritis, torn

triangular fibrocartilage complex on the right hand, and migraine headaches. (R:36.) Plaintiff also

testified about her severe and chronic pain in her right wrist, on which she had three surgeries, that

impaired her ability to lift. (R:37-38.)

        The ALJ wrote regarding Dr. Robertson’s medical source statement, “[i]t is unclear if the

author is familiar with the Social Security Administration’s disability evaluation or the evidence

of record.” (R:21.) The ALJ also found Dr. Robertson’s findings regarding Plaintiff’s physical

limitations “unpersuasive” because they were “inconsistent with the record.” (Id.) The ALJ based

this determination on Dr. Robertson’s opinion that Plaintiff “could lift and carry 10 pounds

occasionally [and] occasionally reach[,] handle, finger, feel, push and pull with the right upper

extremity.” (Id.) The ALJ reasoned that this opinion contradicted Dr. Robertson’s finding that

Plaintiff had, in the ALJ’s words, “normal strength in her upper extremities, with a full range of

motion and intact light touch sensation.” (Id.) The ALJ further noted Dr. Robertson’s prior

findings that Plaintiff could perform daily activities such as shopping, cooking, and climbing stairs

assisted with a rail. (Id.)

        Only the ALJ may resolve conflicts in the evidence. Masterson v. Barnhart, 309 F.3d 267,

272 (5th Cir. 2002). Here, substantial evidence supports the ALJ’s conclusion that Dr. Robertson’s

medical source statement was unpersuasive because it was inconsistent with her own examination

findings. Qualls v. Astrue, 339 F. App’x 461, 466 (5th Cir. 2009) (holding that substantial

evidence supported ALJ’s decision to assign less weight to medical opinion that was inconsistent

with doctor’s own clinical notes and the opinions of other physicians). The ALJ was correct to



                                                  5
           Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 6 of 7




point out that Dr. Robertson’s findings of “normal strength in [Plaintiff’s] upper extremities, with

a full range of motion and intact light touch sensation” are inconsistent with her conclusion that

Plaintiff was unable to work due to disability of her arms. (R:21, citing R:751-3, 588-593, 726,

738, 217-224, 247-254.) Thus, the ALJ did not err in assigning Dr. Robertson’s opinion little

weight based on the inconsistencies in Dr. Robertson’s medical source statement and examination

notes.

         Substantial evidence also supports the ALJ’s conclusion that Plaintiff’s subjective

complaints were inconsistent with the medical evidence. Garcia v. Colvin, 622 F. App’x 405, 409

(5th Cir. 2015) (holding that ALJ gave due consideration to plaintiff’s reports of pain where the

ALJ determined that plaintiff’s subjective reports were inconsistent with the objective medical

evidence). Here, the ALJ discussed Plaintiff’s testimony at the hearing and the statements in her

function report, including Plaintiff’s statements that she was unable to lift anything with her right

hand, hold only a cup of water with her left hand, walk no more than 100 feet, and other limitations.

(R:20.) But the ALJ found these statements inconsistent with Plaintiff’s reports that she was able

to perform household chores such as wash dishes daily, prepare meals, sweep and mop, attend

church and go grocery shopping, and conflicting statements about whether she could take care of

her personal needs. (Id., citing 217-224, 247-254.) Thus, the ALJ gave due consideration to the

Plaintiff’s subjective complaints of pain and functional limitations, and the ALJ’s conclusion was

supported by substantial evidence in pointing out inconsistencies in Plaintiff’s statements.

         Finally, the Court notes that Plaintiff briefly argues that, “The ALJ failed to discuss the

medical evidence from Dr. Palafox . . . .” (ECF No. 20:4.) However, this is the only mention

Plaintiff makes of Dr. Palafox in her brief. Plaintiff does not indicate what evidence the ALJ failed

to consider, or how consideration of that evidence would have changed the ALJ’s determination.



                                                  6
         Case 3:20-cv-00158-RFC Document 22 Filed 01/06/21 Page 7 of 7




The Court should “not reverse the decision of an ALJ for lack of substantial evidence where the

claimant makes no showing that he was prejudiced in any way by the deficienc[y] he alleges.”

Brock v. Chater, 84 F.3d 726, 729 (5th Cir. 1996). As Plaintiff has made no such showing with

regard to the evidence from Dr. Palafox, the Court will not reverse on those grounds.

IV.    CONCLUSION

       Based on the foregoing, the Court hereby ORDERS that the decision of the Commissioner

be AFFIRMED.

       SIGNED this 6th day of January, 2021.




                                     ROBERT F. CASTANEDA
                                     UNITED STATES MAGISTRATE JUDGE




                                                7
